Holt, Judge,
delivered the following opinion:
This is an action of trespass. Tbe damages are, of course, unliquidated. There is a motion by the defendant to require the plaintiff to file a bill of particulars. This is allowable-in actions of tort, as well as in contract, but is not so often resorted to; the general rule in tort being that if the pleading is not sufficiently definite, the remedy is by demurrer, or a motion to make more definite. The court has a discretionary power in the matter, to be exercised, of course, in the interest of justice .and the development of the facts. Properly, the application *167should be accompanied by an affidavit of tbe necessity of the particulars sought. The ground for the application is that the declaration is too general, and does not state a cause of action with sufficient fullness to enable the defendant to prepare his defense. It does not seem to the court, however, that this is so in this instance. The declaration states the manner in which the alleged trespass was committed, avers the character of the property upon which it was committed, and avers the respects in which it was destroyed or injured or taken away, and the amount of the injury to plaintiff in consequence thereof.
The motion for a bill of particulars is overruled.